Christiancy, J.
Admitting that the yerbal agreement set up in the bill, under the circumstances alleged, would make Peters a mortgagee of Case, and convert the lease into a mortgage to secure Peters for the sums paid and the security given by the latter, in the arrangement by which the lease was obtained, rather than a trust in favor of complainant, and that the bill is rather in the nature of a bill to redeem, than for the specific performance of an agreement, — both of which admit of doubt, and upon which we express no opinion, — the complicated verbal arrangement set up is so entirely different from, and inconsistent with, the legal effect of the written lease, and the other written evidence of the transaction, as to have made it a very unfit subject to be trusted for years entirely to the mere memory of the parties.
But, upon the hypothesis that the case sought to be established by complainant would be one rather in the nature of a mortgage than a trust, and that parol evidence therefore is admissible to establish the agreement and thereby change this lease executed by the Bishop to Peters into a mortgage from complainant to Peters; it would, we think, be exceedingly dangerous, and tend to weaken confidence in titles generally, if the effect of deeds of conveyance, leases or other written evidences of title could be thus changed by a verbal agreement, except in very clear cases, where the contract is proved to the entire satisfaction of the Court. It should never be done upon a slight preponderance of evidence. The Court should be satisfied beyond a reasonable doubt. — Hunter v. Hopkins, 12 Mich., 229 ; and see Jones v. Tyler, 6 Mich., 368.
The evidence of this alleged agreement is not of this character. The agreement itself, as stated by complainant in his evidence, is not very definite. The defendant in his testimony positively denies any agreement of the kind. These are the only witnesses who know whether there was any *304agreement, or what it was. The other testimony is by no means either very direct or convincing, and is susceptible of several explanations. The most we can say of the evidence-as a whole, is, that while some of us think there is a slight preponderance in favor of the agreement, some of our number think -it about equally balanced, or that there is a slight preponderance the other way; and none of us think it sufficiently clear and convincing to warrant us in disturbing the legal effect of the lease, and other papers, executed as the evidence of the transaction.
The decree of the Court below must be reversed, and the bill dismissed with costs.
The other Justices concurred.